IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

PROFESSOR DOE, )
)
Plaintiff, )
)

Vv. ) 1:18CV726
)
THE BOARD OF GOVERNORS )
OF THE UNIVERSITY OF )
NORTH CAROLINA, et al, )
)
)
Defendants. )

ORDER,

MEMORANDUM OPINION, AND RECCOMENDATION

This mattet comes befote the Court on a Motion to Dismiss [Doc. #24] filed by
Defendants The Board of Governots of the University of North Carolina, The University of
North Carolina at Chapel Hill, Carol Folt in her official capacity as Chancellor, Ann Lemon
in her official capacity as Assistant Provost for Academic Personnel, and Kenneth T. Andrews
in his official capacity as Chait of the Department of Sociology. Plaintiffs Amended
Complaint [Doc. #15] taises claims for gender discrimination in violation of Title IX of the
Education Amendments of 1972 (First Claim), procedural due process (Second Claim),
constructive discharge and free speech (Third Claim), breach of contract (Fourth Claim),
defamation and breach of confidentiality (Fifth Claim), and negligence and negligence per se
(Sixth Claim), and also includes motions for injunctive and declaratory relief, all related to a
disciplinary proceeding involving Plaintiff in his position as an assistant professor at UNC.
For the reasons that follow, the Court recommends that the Motion to Dismiss be granted as

to Plaintiff's federal claims and that the state law claims be remanded to state coutt.
I. FACTS, CLAIMS, AND PROCEDURAL HISTORY

Plaintiff filed a 108-page Amended Complaint. Because this matter is presented on a
motion to dismiss, the Court sets out the contentions as alleged by Plaintiff.

Plaintiff was an assistant professor at UNC in the Department of Sociology until he
left in June 2018. (Amended Complaint §] 10.1.) The claims asserted arise out of his
interactions with a etaduate student, identified as Jane Roe, and her complaints to UNC about
Plaintiff's conduct that she believed constituted sexual hatassment. Plaintiff contends that the
claims made against him were contrived due to Ms. Roe’s poor academic performance (id. {{]
31-37), that he had spoken with her about her ongoing poor performance in his classes,
including during the spring 2015 semester (id. {{f] 35-36), and that as of February 2015, she was
failing the spring course (id. J 37), Around that same timeframe, in Match 2015, Plaintiffs
supetvisor, Kenneth Andrews, spoke with him about a student complaint that his office was
“too tightly arranged” and that “it was sometimes uncomfortable and awkward for students
to meet” with him because of the configuration, but Plaintiff contends that no other matter
was discussed at that time. (Id. {J 39, 41.) Plaintiff re-arranged his office in response. (Id.
§] 43.)

As alleged in the Complaint, Ms. Roe’s performance did not improve. According to
the Complaint, if she tecetved a grade of “low pass,” her third while in the University’s
etaduate program, she would not be eligible to continue in the program. (id. {ff 45-48.)

Plaintiff alleges that he assigned a grade of “low pass,” and that after Ms. Roe received
notification of her grade, she called him and e-mailed him repeatedly, she showed up in person
and pled with him to have her grade changed, she put her arms around Plaintiffs torso in
teats, she followed him to the parking garage, Plaintiff drove her back to the Sociology
Department, and she initially refused to get out of his car until Plaintiff raised his voice to
make her leave. (Id. J 51.) On the following business day, Plaintiff alleges that Ms. Roe met
with an EOC Deputy Title [IX Coordinator to report that Plaintiff had sexually hatassed het.
(Id. 953.) Plaintiff farther contends that on May 14, Ms. Roe requested a formal investigation
of Plaintiff for the time period “fall of 2014 to March 19, 2015,” based upon allegations that |
he had closed door meetings (one-on-one) in which he would have her sit next to him, that
on at least ten occasions he placed his hand on her inner thigh for ten seconds, that he would
place his hands on her shoulders for several seconds, that he grabbed her hands and looked
into her eyes, and that he would write on her assignments to meet him in his office or that he
was happy to meet with her. (1d. §{[ 54, 57.) Plaintiff contends he had no “meaningful” notice
to prepare for his interview with the Administrative Reviewer because he lacked any dates or
times for the alleged offenses. (Id. 4] 59.)

With respect to the investigation, Plaintiff alleges that the Administrative Reviewer
improperly accepted testimony from other witnesses whom Ms. Roe believed could offer
similar information about their experiences with Plaintiff but would not accept character
evidence about Plaintiff. Plaintiff also alleges that the University’s EOC failed to follow its

own rules by not attempting to reach an informal resolution of the dispute. (id. [| 64-67.)
According to the Complaint, Plaintiff was interviewed by the University’s Administrative
Reviewer on June 9 and 19, further met with the Reviewer several times between June 19 and
June 30, and was permitted to review but not copy the Reviewer’s notes. (Id. 81.) According
to Plaintiff, the EOC Reviewer was biased because of her tone, because she told Plaintiff, “It’s
OK, you can tell me,” and because of a comment she made that, “She was pretty sure that she
understood this case.” (1d. §] 82, 84.)

The Complaint alleges that thereafter, on August 20, his supervisor, Kenneth Andtews,
sent an email confirming the meeting that occurred on Match 24 regarding the arrangement
of Plaintiffs office, and mentioned in the email, for the first time; Plaintiffs “too-famuliar”’
touching of students. (Id. 87.) In his Complaint, Plaintiff admits that he has “had chummy
and innocuous ‘physical contact’ with many students and colleagues in forms such as: high
fives, handshakes, and arm around the shoulder, holding of a hand in an emotional crisis, or a
friendly punch in the atm, ot (the act at issue in this case) a closed, outer fist’s tap to the outer
knee of someone seated next to him.” (Id. §] 23.) Plaintiff also concedes that “[a] few students
found Professor Doe’s office quarters cramped and his familiar, ‘non-sexual’ contact
nevertheless awkward at times.” (1d. at 7 101.iv.)

Accotding to Plaintiff, his contacts with students were originally interpreted as
nonsexual, non-agetessive, and non-predatory, but that one witness “recast” her perceptions
of the touching based upon her own sepatate experiences and her friendship with Ms. Roe,

and therefore her creditability should have been “unquestionably degraded” by the trier of
fact. Ud. {[] 95-98.) This witness is referred to in the Complaint as “Jane’s Friend,” but is
also later identified by Plaintiff as one of Plaintiffs former teaching assistants. As to this
witness, Plaintiff alleges that that Jane’s Friend told the Administrative Reviewer that she did
not originally think that Professor Doe’s interactions with her were inappropriate at the time
they occutted. (id. §] 97.xii.) However, she reached back out to the Administrative Reviewer
to explain that she nevertheless thought “this counts as sexual harassment.” (d.) Plaintiff
alleges that this witness was willing to:

“statt a wat” on “gender issues” if necessaty to get them “taken seriously” .. .

not because Professor Doe actually sexually harassed her (as het own testimony

would indeed later be that Professor Doe “never touched [her] thigh” and that

she “never ditectly said that [she] felt uncomfortable” with his familiar chummy,

non-sexual contact) but tather because she had previously been seriously

sexually assaulted multiple times . . . . [and] was actively suffering from and being
treated for P'T'SD.
(id. 97.iti, iv.

An EOC Report was published on August 24, with redactions made appearing to
ptotect the identity of individuals who were interviewed. (d. {[] 89, 90.) The Complaint,
appatently quoting from the EOC Report, alleges that the EOC Repott concluded that that it
was mote likely than not that Plaintiff

“engaged in sexual hatassment of [Jane Roe] [and there is] sufficient evidence

to support a pattern of behavior and propensity by [Plaintiff] to engage in

conduct with female students when working side-by-side with them, particularly

physical contact of vatious degrees which made them feel uncomfortable. The

evidence makes it more likely than not that [Jane Roe’s] version of the
events should be considered as true... .”
(id. q 100) (emphasis in Amended Complaint). 1

Plaintiff received a letter of reprimand on August 27 from Dean Hartlyn, which also
included the content of the email sent to Plaintiff by Defendant Andrews on August 20 —
regarding the arrangement of Plaintiffs office and his meetings with students. (1d. {[] 104-05.)
Jane Roe appealed to the Student Grievance Committee (SGC) contending that Plaintiff
should have been mote strictly disciplined. (Id. J 107.) Plaintiff completed his EOC training
requited by the EOC Report. (Id. { 108.)

While the SGC appeal was pending, Jane’s Friend (who was Plaintiffs former teaching
assistant) conducted an “invitation-only meeting” on November 13, which included “pnultiple
members of the EOC,” including its then director, the purpose of which was to discuss the
“roblem’ of Professor Doe temaining on campus and exposed to students.” (id. ] 111.)
The Complaint alleges that Jane’s Friend “intentionally disclosed confidential and defamatorily
misleading information.” (Id. 112.) This was one of multiple meetings arranged by Jane’s
Friend which included UNC administrators and students. Demands were made by Jane’s

Friend that Plaintiff not teach and that he be dismissed. (id. 113.) According to the

 

1 According to the Complaint, on May 19, after Ms. Roe filed her administrative claim alleging sexual
hatassment, Mr. Roe challenged her failing grade in Plaintiff's class. In light of the EOC Report, the Grade
Appeals Committee ultimately concluded that it “could not objectively determine the extent to which the cited
hatassment ... made it difficult to perform at a passing level in the course.” (Id. §.75, 109.) Plaintiff disputes
the findings and Ms. Roe’s allegations. (Id. {{] 76-77.)
Complaint, UNC condoned these meetings and participated in them by sending administrators
who did not curtail the speech at the meetings by others. (1d. §[ 114.)
Plaintiff alleges that SGC hearings were conducted on December 9 and 17, but raised
a host of procedural irregularities or questionable testimony. (Id. J] 122.)? On January 12,
2016, the SGC affirmed the EOC’s finding that sexual harassment “has affirmatively
occutted.” (Id. J 124.) According to the Complaint, the opinion made the following finding:
Specifically, the Heating Panel concluded that the Respondent engaged in
unwelcome physical conduct based on sex that created a hostile, intimidating,

ot abusive environment for the Grievant. The Hearing Panel determined that
the Respondent placed his hand on the Grievant’s thigh while they were alone

 

2 Plaintiff contends that: the parties had different redacted versions of the EOC Report; that-neither party (nor
counsel) could directly ask questions of the other; that such questions were screened by a panel of three faculty
members who were not licensed members of the North Catolina Bar and who received advice from the
University during the hearing (ex parte); that Ms. Roe could present all 4 of her witnesses but that only 4 of
Plaintiffs 24 witnesses testified due to discouragement from the. Panel due to the repetitive nature of their
testimony; that hearsay was accepted; that according to Plaintiff, some witnesses testified that the EOC
Administrative Reviewer failed to “adequately” establish contact with them and that their testimony was not
considered in an initial report; and that the Reviewer falsely informed one witness that the she had been
“nominated” by Ms. Roe and not Plaintiff and that this apparently dissuaded her from testifying in the EOC
investigation.

Plaintiff also contends that during the hearing, one student witness testified to having experienced the samme leg
“bumping” by Plaintiff but believed it to be friendly, and that no one other than Ms. Roe testified that they had
been touched on the inner thigh. Plaintiff also contends that Ms. Roe had not “initially described the conduct

. consistently,” because her prior statements did not teflect that Plaintiff touched her inner thigh. Plaintiff
also contends that Ms. Roe did not think of Plaintiff's touching as sexual for nine months, and that Jane’s
Friend (Plaintiffs former teaching assistant) did not think of Plaintiffs touching as sexual harassment at the
time and only changed her mind after she was the victim of an unrelated assault by someone else. Plaintiff also
contends that another friend of Ms. Roe testified to a much earlier incident, years ago, involving Plaintiff
touching her and believed it to constitute sexual harassment but that she also had a poor academic relationship
and also mistakenly believed that Plaintiff did not ever bump male student’s outet-legs. In addition, Plaintiff
notes that the EOC Report found that other testimony for Ms. Roe was “generally uncleat on the sequences
of events and the exchange of information and often did not speak confidently.” Plaintiff complains that
witnesses for Ms. Roe disclosed breaches of UNC’s Title [X policies by indicating that they knew of the
investigation and its findings, or by implication of the EOC investigation, and that Ms. Roe’s lawyer called him
a sexual predator. (id. ] 122.) Finally, Plaintiff contends that Ms. Roe never stated particular dates or times as
to the alleged harassment occuttences, and that evidence showed Ms. Roe’s motive for lying and the suspicious
timing of her allegations. (Id. {J 123-34.)
in his office on mote than one occasion. Although the Hearing Panel did not

conclude that a preponderance of the evidence showed that such conduct

occutted with the frequency and duration alleged by the Grievant, the Hearing

Panel found that the conduct was sufficiently severe and pervasive that it altered

the conditions of the Grievant’s education, thereby creating an environment

that a reasonable person in similar circumstances and with similar identities

would find hostile, intimidating, or abusive.
(id. 4125.) Plaintiff did not appeal. Plaintiff alleges that he believed that it was notin his best
interest to appeal the EOC finding, because he would risk his career further without a
likelihood of obtaining a fair trial at the next level of review. dd. 9130.) Plaintiff contend

that “exhausting further administrative remedies would have been futile and inadequate” based

upon the atmosphere surrounding such claims. ((d. {] 131.)

According to the Complaint, following the conclusion of these proceedings, “Jane’s
Friend and Jane Roe each actively discussed the EOC investigation and resulting SGC
opinion” with other students and staff. (Id. J] 133, 139.) According to Plaintiff, Ms. Roe and
her Friend were agents or employees of the University as “teaching assistants, research
assistants, graduate student instructors or otherwise” when they spoke about Plaintiffs
situation, and the University failed to take actions to prevent this conduct. (d. {J 144-45.)
Plaintiff alleges that by March 2016, “as a result of Jane’s Friend and Jane Roe’s conduct,” he
had been “stripped of all graduate courses he was teaching,” and thereafter was removed from
his work on the comprehensive exam committee, and that by Spring 2017 he was not
permitted to meet with prospective graduate students. (1d. ff] 132, 143.) Plaintiff continued

to teach undergraduate coutses, and Plaintiff alleges that a year later, on June 30, 2018, he “had
no tational choice but to submit a letter of resignation in acknowledgement that his
employment had been effectively terminated.” dd. {J 153-154.) — Plaintiff then filed the
ptesent suit in state court, and the action was removed to this Court based on Plaintiffs

assertion of federal claims under Title [IX and § 1983.

Il. DISCUSSION

A. Standard for Motion to Dismiss

A plaintiff fails to state a claim upon which relief may be granted under Federal Rule
of Civil Procedure 12(b)(6) when the complaint does not “contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A
claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
556 U.S. at 678. ‘Thus, a plaintiffs “[flactual allegations must be enough to raise a tight to
telief above the speculative level,” thereby “nudg|ing] their claims across the line from
conceivable to plausible.” ‘Twombly, 550 U.S. 544, 555, 570 (2007).

B. Title EX Discrimination

Plaintiffs First Claim, entitled “Title [x Violation for Gender Discrimination,” alleges
that the University is “subject to requirements of ‘Title LX,’ (Amended Complaint {] 163), that
under ‘Title IX gender discrimination is prohibited in education (id. {] 164), and that as an

employee Plaintiffis entitled to Title IX protections (id. 165). Defendants moved to dismiss
this first claim for failute to state a claim for discrimination under Title [X. ‘Title TIX states in

relevant patt:

No. petson in the United States shall, on the basis of sex, be excluded from

patticipation in, be denied the benefits of, or be subjected to discrimination

under any education program or activity receiving Federal financial assistance.
20 U.S.C. § 1681(a) (2012).

In this case, Plaintiff contends that throughout the EOC investigation Jane’s Friend
“bote an extreme gender bias against men,” that Plaintiff hypothesizes infected the entire
ptoceeding, and that without this bias Ms. Roe’s likelihood of success “would have been
sevetely lessened.” (Id. ff] 168-169, 171, 172.) According to Plaintiff, therefore, the EOC
Administrative Reviewet was “equally or similarly biased against men” accused of sexual
assault, because she failed to mention these “limitations” in Jane’s Friend’s testimony and as a
result failed to “competently and equitably” consider these limitations on the credibility of the
evidence against Plaintiff. (id. {] 173.) Plaintiff speculates that the reviewing SGC Panel was
“equally ot similatly biased” against men, and notes that the University was under immense
ptessute to be biased against men in light of campus wide pressure, statements by University
officials, a Department of Education investigation of the University’s EOC office, and national
news coverage of the issue of sexual harassment by men. (Id. {[ 175.)

“Because ‘Title [X, which prohibits sex discrimination in education, was enacted to

supplement the Civil Rights Act of 1964, courts have interpreted it by looking to the case law

developed under ‘Titles VI and VII.” Haley v. Va. Commonwealth Univ., 948 F. Supp. 573,

10
578 (E.D. Va. 1996) (citing Yusuf v. Vassar College, 35 F.3d 709, 714 (2nd Cit.1994)). In the
present case, both parties agree that to state a Title DX discrimination claim Plaintiff must show
that: (1) he belongs to a protected class, (2) he suffered an unfavorable action, and (3) but for
his membership in the class, the adverse action would not have occurred. Haley, 948 F. Supp.
at 578 (citing Lovelace v. Sherwin-Williams Co., 681 F.2d 230, 238 (4th Cir. 1982)). The last
element requites a showing of discriminatory intent. Id. A plaintiff may ultimately establish
such a claim by pointing to direct proof of discriminatory intent or by proceeding indirectly
under the burden-shifting scheme set out in McDonnell Douglas Corp. v. Green, 411 US.
792 (1973).

Here, Plaintiff contends that as a male he was in a protected class, that he suffered an
unfavorable action when he was found guilty of harassment and directed to participate in a
one-day ttaining program, and that all of this was caused by the gender bias introduced by the
testimony and personal history of Jane’s Friend. Plaintiff contends that the testimony of Jane’s
Friend made Jane Roe appeat mote credible and was vital to Ms. Roe’s case. Plaintiff also
contends that the EOC investigator knew of and failed to disclose the Friend’s gender bias.
(PL Resp. Br. [Doc. #30] at 8-9.) Thus, Plaintiff believes that by permitting the testimony of
Jane’s Friend, the entire EEOC proceedings were corrupted in violation of Title [X and he
was tteated less favorably than Ms. Roe, the administrative complainant. ([d. at 8, n.13.)

Plaintiff has come forward with no case law supporting such a legal theory. See Painter

v. Doe, 3:15cv-369-MOC-DOC, 2016 WL 4644495, at *5 (W.D.N.C. Sept. 6, 2006) (“Read in

1]
a light most favorable to plaintiff, he only claims that Defendant Doe was treated more
favorably than he was because she was a female and that certain University Defendants were
biased. Such contentions of gender bias ate not sufficient to advance a claim of gender bias
as those contentions are merely conclusory. Additionally, plaintiff makes no factual allegations
the University Defendants treated him different than females accused of committing non-
consensual sexual acts and that such disparate treatment is based on gender bias.””) Plaintiff
has not alleged that he was treated differently than female professors similarly accused of
harassment, nor has he presented anything mote than conclusory allegations to support a claim
based on disparate treatment.

It appears that Plaintiff may instead be attempting to allege that the University violated
Title IX by conducting an investigation that led to an erroneous outcome, based on the line
of cases holding that “Title IX bars the imposition of school discipline where gender is a
motivating factor in the decision to discipline.” Biggs v. Edgecombe Cnty Pub. Sch. Bd. of
Educ., 4:16-CV-271-D, 2018 WL 4471742, at *4, (E.D.N.C. September 18, 2018) (quoting
Yusuf v. Vassat College, 35 F.3d 709, 715 (2d Cir. 1994)). “In an erroneous outcome case,
‘the claim is that the plaintiff was innocent and wrongly found to have committed an offense’
on the basis of gender bias.” Doe v. Salisbury Univ., 123 F. Supp. 3d 748, 765 (D. Md. 2015)
(internal citations omitted) (quoting Yusuf, 35 F.3d at 715)). To state a claim for erroneous

outcome discrimination, a plaintiff must allege:

12
(1) a procedurally or otherwise flawed proceeding; (2) that has led to an adverse
and erroneous outcome; and (3) particular circumstances that gender bias was
a motivating factor behind the erroneous finding.

 

Id. at 766 (D. Md. 2015) Gnternal quotations omitted); see Doe v. Washington & Lee Univ.,
No. 6:14-CV-00052, 2015 WL 4647996, at *9 (W.D. Va. Aug. 5, 2015). To show that gender
bias was a motivating factor underlying the erroneous determination, “a plaintiff must do more
than merely rely on a conclusory allegation of gender discrimination.” Doe vy. Salisbury Univ,
123 F. Supp. 3d at 766 (internal citation omitted.) Rather, ““[slufficiently particularized
allegations of gender discrimination might include, inter alia, statements by members of the
disciplinary tribunal, statements by pertinent university officials, or patterns of decision-
making that also tend to show the influence of gender.” Id. at 766 (quoting Yusuf, 35 F.3d at
715).

Here, as discussed supra, Plaintiffs claim is premised upon levels of inferences and
speculations and assumptions all drawn from what Plaintiff contends is a witness/ friend who
testified for Ms. Roe. Specifically, Plaintiff alleges that Jane’s Friend, who was Plaintiff's
former teaching assistant, had experienced an untelated sexual assault, resulting in her being
gender biased against Plaintiff (and all other men) in claims of sexual harassment. However,
a bias in an alleged victim or witness testifying at a hearing is not equivalent to decision makers
having the same view, and is far from alleging that gender bias was a motivating factor in a
disciplinary decision. Indeed, it is clear from the allegations that the Administrative Reviewer

and the SGC Panel knew that Jane’s Friend did not view her interactions with Plaintiff and his

13
informal touching as inappropriate at the time they occurred, but that in hindsight she had
changed her views. Plaintiff does not allege any facts or statistics to support a claim that the
Administrative Reviewer or SGC Panel wete motivated by gender bias. Alleging that his
formet teaching assistant, acting as a witness against him, was biased against men, is
insufficient to state a Title [X violation for gender discrimination.

In addition, to the extent Plaintiff is specifically challenging the existence of a
ptocedurally or otherwise flawed proceeding, Plaintiff admits that he did not appeal the
administrative determinations or otherwise raise the alleged flaws in the available appeals
process. It is not clear how Plaintiff could taise a claim based on procedural flaws in an
administrative ptoceeding when he did not appeal or otherwise obtain a final determination in
that proceeding. The Court also notes that Plaintiffs Response Brief appears to change course
from the pleadings, and now frames and defends Claim 1 as if it had brought asserting the
Fourteenth Amendment’s protections against substantive due process. In his Response Brief
[Doc. #30], Plaintiff titles his argument in support of this claim, “Defendants committed
substantive due process violations against Plaintiff (a man) when the EOC investigator
concealed Jane’s Friend’s extreme gender bias (natural suspicion of men’).” Plaintiff likewise
concludes his argutnent maintaining that he “adequately pled substantive due process
violations via Title IX gender discrimination.” (Pl. Resp. Br. at 10.) However, as discussed
below, Plaintiff did not allege a substantive due process claim in his Complaint and has failed

to allege facts to support such a claim.

14
For all of these reasons, Plaintiff has failed to allege an actionable Title IX claim in this
case.

C. 42 US.C. § 1983

The Amended Complaint also asserts claims under 42 U.S.C. § 1983 for an alleged
violation of PlaintifPs procedural due process and free speech protections (Claims 2 and 3).

To state a § 1983 claim, a plaintiff must “aver that a person acting under color of state
laws deprived him of a constitutional right or a right conferred by a law of the United States.”

Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir. 2009). Plaintiff names

 

atms of the state and officials acting in their official capacities as defendants. However, neither
the state nor a state official in their official capacity ate proper patty defendants in a § 1983
suit seeking damages. Will v. Michigan Dept. of State Police, 491 U.S. 58 (1989). Therefore,
to the extent Plaintiffs suit requests damages for a constitutional violation, Plaintiff may not
assett the claim under § 1983. However, “a state official in his or her official capacity, when
sued for injunctive relief, would be a person under § 1983 because official-capacity actions for
ptospective relief ate not treated as actions against the State.” Will, 491 U.S. at 71.10. As
such, the only potential § 1983 claims in this case are Plaintiffs claims for prospective relief
based on his alleged Procedural Due Process violation and First Amendment violation,
discussed below.
1. Procedural Due Process

To state a procedural due process claim, a plaintiff must allege that the defendant

15
deprived him of a protected liberty ot property interest without due process of law, which
generally tequites some sort of notice and opportunity to be heard. Cleveland Bd. of Educ.
v. Loudermill, 470 U.S. 532 (1985). In evaluating a plaintiff's procedural due process claim, a
coutt “must consult the entire panoply of predeprivation and post deprivation process
ptovided by the state.” Fields v. Durham, 909 F.2d 94, 97 (4th Cir. 1990) (citing Zinermon v.
Burch, 494 U.S. 113, 126 (1990)). “[T]o state a claim for failure to provide [procedural] due
ptocess, a plaintiff must have taken advantage of the processes that ate available to him” unless
those processes ate “patently inadequate.” Manion vy. N.C. Med. Bd., 693 F. App’x 178, 181
(4th Cir. 2017). Thus, “no § 1983 procedural due process violation exists when a patty fails
to exhaust both administrative and state court remedies that the government affords to them.”
Rockville Cars, LLC v. City of Rockville, Maryland, 891 F.3d 141, 148-49 (4th Cir. 2018).
“This is so because a due process violation is not complete when the asserted deprivation
occuts; rather it is only complete when the government fails to provide due process.
Accotdingly, where there is a ptocess on the books that appears to provide due process, the
plaintiff cannot skip that process and use the federal courts as a means to get back what he
wants.” Ashley v. N.L.R.B., 255 PF. App’x 707, 710 (4th Cir. 2007).

In the present case, as noted by Defendants, the Boatd of Governors has exclusive
jutisdiction over faculty employment mattets. See N.C. Gen. Stat. § 116-11. The Board had
delegated its jurisdiction to vatious committees, but the Board retains appellate level review.

In addition, further appeal is to North Carolina Superior Court under the Administrative

16
Procedures Act. See N.C. Gen. Stat. § 150B-1(f). Professors may file grievances or challenge
adverse employment actions using this process, with appeal to the Board and ultimately to
state coutt. In the present case, according to the Amended Complaint, Plaintiff failed to
exhaust his available remedies prior to commencing this action. (Amended Complaint {{f] 107,
130.) Plaintiff admits that he did not appeal the SGC determination to the Board ot to state
court, nor did he gtieve any other issue, including being stripped of graduate coutses ot
removed from the comprehensive exam committee, before the Faculty Grievance Committee
with appeal to the Board. Plaintiff contends that exhaustion of remedies in not requited when
the remedies available ate inadequate and futile, but Plaintiff does not plead any factual content
that would support this contention. Plaintiff alleges in his Amended Complaint that appealing
the decision would have been futile due to the pressute that sutrounded the school from
students. However, this alleged pressure on the University does not rise to the level of futility.
Moteover, the appeal process in place provided for an appeal to the state court system, entirely
outside any alleged University pressure, and Plaintiff elected not to take advantage of that
available appeal. Plaintiff also argues that because there wete already two atbitrary decisions,
an appeal to the Board would have been futile. This is mere prediction, and “futility cannot be
established by the plaintiffs’ prediction ot anticipation that the University would again rule
adversely to the plaintiffs’ interests.” Frazier v. N.C. Cent. Univ., 244 N.C. App. 37, 52-53,
779 S.E.2d 515, 526 (2015) Gnternal quotations and modifications omitted). The appeals

process specifically allows an avenue to raise and cortect errors by the lower tribunal, and the

17
fact that the lower decisions were alleged to be erroneous does not render potential appeals
futile. In addition, as noted above, even if the Board of Governors ruled against Plaintiff, the
available appeal options included appeal beyond the Boatd to the state courts, which Plaintiff
elected not to pursue. As alleged in the Complaint, multiple administrative and judicial
ptocedutes were in place to guatd against an improper determination or unnecessary delay,
Plaintiff chose not to appeal, and therefore Plaintiff has failed as a matter of law to plead a
viable procedural due process violation.

Additionally, the Court notes that in his briefing, Plaintiff attempts to taise a
substantive due process violation, contending that substantive due process claims ate not
subject to the same exhaustion of administrative remedies tequitements as procedural due
process claims. See Good Hope Hosp., Inc. v. N.C. Dep’t of Health & Human Servs., 174
N.C. App. 266, 272, 620 S.E.2d 873, 879 (2005). However, these substantive due process
claims were not taised in Plaintiffs amended complaint. Lilly v. Carter, No. 1:16CV400, 2017
WL 3017704, at *1 n.1 (M-D.N.C. July 14, 2017) (disregarding new claims in plaintiffs
response brief because a brief is not a pleading under Rule 7(a)). Additionally, this Court does
not see any pleaded facts to tise to the level of a plausible inference of “egregious, arbitrary
govetnmental conduct” that “shocks the conscience” as substantive due process claims
tequite. Young v. City of Mount Rainier, 238 F.3d 567, 574 (4th Cir. 2001); Painter v. Doe,

2016 WL 4644495 at *4; Manion, 693 F. App’x at 181 (“To establish a substantive due process

 

violation, Manion must demonstrate that Defendants’ conduct was so egtegious, so-

18
outtageous, that it may faitly be said to shock the contemporaty conscience.” (internal
quotation omitted)).
2. Free Speech Claim

Plaintiff alleges in his Third Claim that Defendants, each acting in their official
capacities, “did deliberately make [Plaintiff's] working conditions intolerable and thereby force
him to resign and not renew his contract by punishing and teprimanding him far beyond the
scope of the EOC and SGC opinions.” (Amended Complaint 9196.) Plaintiff maintains that
“as of June 30, 2018 [he] had been constructively discharged and resigned only as a matter of
coutse” (id. 4197) and that his exercise of his First Amendment constitutional right to free
speech to ptofess his innocence was a motivating grounds-for the Defendants’ actions to
consttuctively discharge him (id. §ff[197-203).

To the extent Plaintiff is asserting a First Amendment claim, the Complaint is unclear
as to the basis for the alleged violation of Plaintiff's free speech rights. Courts have generally
held that to allege a free speech claim, the plaintiff must allege that the “defendant’s adverse
action was substantially motivated as a response to the plaintiffs exercise of constitutionally
protected conduct.” Worrell v. Henry, 219 F.3d 1197 (10th Cir. 2000). Here, Plaintiff alleges
that he continued to deny the allegations of sexual harassment. Plaintiff also alleges that he
was not allowed to talk to prospective students, was not allowed to teach graduate level
courses, and was removed from the exam committee. However, Plaintiff alleges no facts that

establish a link between his speech of denying the allegations and the adverse actions. There

19
is simply no plausible allegation that Defendants retaliated against Plaintiff based on Plaintiffs
continued proclamations of innocence.

Moreover, Plaintiffs allegations do not plausibly allege that a constructive discharge
occutted. In the context of the ADA, the Fourth Circuit has said, “To prove constructive
discharge, a plaintiff must at the outset show that his employer deliberately made his working
conditions intolerable in an effort to induce him to quit. Plaintiff must therefore demonstrate:
(1) that the employet’s actions were deliberate, and (2) that working conditions were
intolerable.” Heiko v. Colombo Sav. Bank, 434 F.3d 249, 262 (4th Cir. 2006) (internal citations
omitted.) Here Plaintiff was removed of teaching and committee privileges in 2016 and early
2017 and tesigned in 2018. This does not lead to a plausible inference that the conditions were
intolerable or that Defendants acted in an effort to induce him to quit.

In conclusion, because thete ate not facts pled to lead to a reasonable inference of an
initial or ongoing First Amendment violation, Defendant’s Motion to Dismiss should be
granted as to the First Amendment claim in Claim 3.

3. Plaintiff's Remaining State Law Claims

Plaintiffs Amended Complaint also sets out vatious state law claims, including
defamation and breach of confidentiality, negligence, breach of contract, and_ state
constitutional claims. Plaintiff also seeks removal of information from his personnel file under
state law. Defendants assert vatious state law defenses to these claims. Given the

determination that Plaintiff has failed to state a claim for a federal statutory or constitutional

20
violation, there is no reason for this Court to undertake analysis of the state law claims and
defenses. Here, the state-law based causes of action ate best resolved in state court since no
federal law claims remain. Therefore, upon dismissal of the federal claims, the Court should
decline to exetcise supplemental jurisdiction over the temaining state law claims under 28
U.S.C. § 1367(c)3). Given that this case was removed from state court, the case should be
remanded to state court with respect to the remaining state claims.

Finally, the Court notes that Plaintiff previously filed a Consent Motion for Leave to
file a brief in excess of the page limitation. The Court has considered the Response Brief as
filed, and this Motion will therefore be granted.

Ill CONCLUSION
IT IS ORDERED that Plaintiffs Motion for Leave [Doc. #29] is GRANTED, and

the Court has considered the Response Brief as filed.

 

3 The Court notes that Plaintiff asserts in the Complaint that his claims are not brought as claims for judicial
teview of an administrative decision, but that “if this Court finds it necessary to so construe” the claims as
petitions for judicial review under N.C. Gen. Stat. § 150B-45(a), then for those claims Plaintiff “brings said
claim(s) as Petitions for Judicial Review” either timely under § 150B-45(a) or as untimely claims with good cause
under § 150B-45(b). (Amended Complaint ] 10.ii.) As discussed above, this review was available to Plaintiff
but was not previously exhausted. To the extent he now seeks judicial review of an administrative determination
under North Carolina statutory provisions, those claims are best addressed by the state court.

21
IT IS RECOMMENDED that the Defendants’ Motion to Dismiss [Doc. #24] be
gtanted as to Plaintiffs’ federal Title IX and § 1983 claims (Claims 1, 2, and 3), and that the
remaining state law claims be remanded to state coutt.

This, the 30% day of September, 2019.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

22
